Citation Nr: 1026047	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for a liver disorder.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 
1954. 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The medical evidence of record does not demonstrate the 
presence of a currently diagnosed liver disorder.

2. Bilateral hearing loss was not present in service, manifested 
within one year of the Veteran's discharge from service, or shown 
to be causally or etiologically related to any disease, injury, 
or incident in service.


CONCLUSIONS OF LAW

1. A liver disorder was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

2. Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
October 2009.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).  The purpose of the October 2009 remand 
was to achieve further development of the claim, namely to obtain 
records from the Social Security Administration (SSA).  In 
December 2009, a request was sent to SSA for records for the 
Veteran, and in January 2010, SSA responded that the medical 
records had been destroyed.  Therefore, the Board determines that 
the RO/AMC substantially complied with the Board's orders in the 
October 2009 remand, and that the Board may now proceed with 
adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  
VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in October 2005, prior to the initial unfavorable AOJ 
decision issued in March 2007.  

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such evidence 
for consideration.  Additionally, a March 2006 letter provided 
notice with respect to substantiating disability ratings and 
effective dates.  Thus, the Veteran received all necessary VCAA 
notice before the initial adjudication of his claims. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing him with a VA 
examination.  The Veteran's service separation examination, VA 
medical records, and the reports of February 2007 VA examinations 
were reviewed by both the AOJ and the Board in connection with 
adjudication of his claims.  The Veteran has not identified any 
additional, relevant treatment records the Board needs to obtain 
for an equitable adjudication of the claims.

The Board sees that, with the exception of his service separation 
examination, the Veteran's service treatment records are 
unavailable, apparently having been destroyed by the 1973 fire at 
the St. Louis records repository.  The Board acknowledges that, 
in cases where VA is unable to obtain some or all of the 
Veteran's service treatment records, VA has a heightened duty to 
explain its findings and conclusions and to consider carefully 
the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the Veteran's claim has 
been undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  
The RO attempted to obtain records from the National Personnel 
Records Center directly and through reconstruction of the 
Veteran's file to no avail.  The Veteran was advised that his 
service treatment records were not obtainable in the October 2005 
letter.  In response, he supplied his service separation 
examination, but indicated he had no other records in his 
possession.  

Nevertheless, as the Veteran's in-service noise exposure is 
conceded, and the separation examination reflects a 
contemporaneous audiological evaluation and documents the 
Veteran's treatment for jaundice in service, the report provides 
sufficient information for the Board to conclude that there was 
an event, injury, or disease in service that could have resulted 
in current disability.  Thus, the Board finds that further 
efforts to identify and locate possible copies of the Veteran's 
service treatment records would only serve to unnecessarily delay 
the Board's decision with no benefit to the Veteran.  See 
Bernard; see also Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).  

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each 
examiner reviewed the claims file, noting the service separation 
examination and any relevant post-service treatment evidence, 
documented the Veteran's subjective complaints and medical 
history, and examined the Veteran.  The VA audiologist then 
provided an opinion that was supported by a rationale based in 
all the available evidence.  There is nothing to suggest that 
this examiner's opinion is not sufficiently based in the facts of 
the case or that he reached an arbitrary conclusion.  

With respect to the VA examination of the liver, the Board 
observes that no opinion was provided or requested.  However, an 
opinion is not necessary for that claim.  Absent a currently 
diagnosed liver disorder, there is no disability for which an 
etiological opinion can be proffered.  In addition, no competent 
medical evidence suggesting any such disability or causal 
connection has been submitted or identified by the Veteran.  
Thus, the Board concludes that the February 2007 VA liver 
examination was not inadequate for rating purposes.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issue 
on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through affirmative 
evidence that shows inception or aggravation during service or 
that otherwise indicates a direct relationship between service 
and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for at least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including organic 
diseases of the nervous system, to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  In an October 4, 1995 opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

However, presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.    

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).
With regard to the Veteran's liver disorder claim, the Board 
observes that the post-service medical evidence is devoid of 
reference to a currently diagnosed disability.  The Veteran's 
service separation examination reports that he was hospitalized 
for 19 days for jaundice, but no permanent disability due to the 
jaundice was clinically observed.  Further, at the February 2007 
VA examination, testing revealed evidence of prior hepatitis B 
infection with no sequelae.  Testing for hepatitis C was 
negative, and no abnormalities associated with liver disease were 
found during clinical examination.  The Board notes that the 
examiner stated that a liver disorder is a problem associated 
with prior hepatitis B infection; however, given the findings at 
examination and the fact that the examiner did not offer an 
actual diagnosis for a liver disorder, the Board concludes that 
the Veteran does not have a currently diagnosed liver disorder.  
Where there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a 
hearing loss where the Veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  The Court has also held that VA regulations do 
not preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran contends that his current bilateral hearing loss is 
result of noise exposure in service from explosions and weapons 
fire.  Thus, he claims that service connection is warranted for 
his bilateral hearing loss.

While the Veteran's service separation examination does not 
contain any documentation as to noise exposure, the Veteran is 
competent to describe the nature and extent of his in-service 
noise exposure.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

The Veteran's service separation examination is negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  The audiological evaluation at that time revealed 
normal hearing.    

However, post-service records demonstrate a diagnosis of 
bilateral hearing loss.  VA treatment records show that the 
Veteran has been prescribed hearing aids.  These records and the 
February 2007 VA audiological examination report show a diagnosis 
of mixed hearing loss in the right ear and sensorineural hearing 
loss in the left ear.  At this VA examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
50
55
75
LEFT
25
30
25
80
95

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
Therefore, the Board finds that the contemporary medical evidence 
demonstrates a current bilateral hearing loss as defined by 38 
C.F.R. 
§ 3.385.  

The Board has considered all relevant evidence of record 
regarding the Veteran's claims for service connection for 
bilateral hearing loss.  The Board first considered whether 
service connection is warranted for bilateral hearing loss on a 
presumptive basis.  However, the record fails to show that the 
Veteran manifested a sensorineural hearing loss to a degree of 10 
percent within one year following his service discharge in 
February 1954.  Thus, presumptive service connection is not 
warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. 
§§ 3.307, 3.309. 
The Board next considered whether service connection is warranted 
for bilateral hearing loss on a direct basis.  However, while the 
Veteran has a current diagnosis of hearing loss and is competent 
to describe his in-service noise exposure, the record shows no 
complaint or diagnosis of this disability during active service 
or for many years thereafter.  The first complaint of hearing 
loss by the Veteran was documented in an August 2005 VA treatment 
record.  The lapse in time between service and the first 
complaints and diagnoses weighs against the Veteran's claims.  
The Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
Veteran has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, at the March 2004 VA examination, the VA examiner 
documented not only the Veteran's in-service noise exposure, but 
also a history of occupational noise exposure while working as a 
punch press operator for over 20 years and recreational noise 
exposure from firearms and power tools.  The examiner noted that 
the sensorineural hearing loss in both ears was indicative of 
noise exposure, but that there was a significant conductive 
component to the right ear hearing loss that was consistent with 
middle ear pathology rather than noise exposure.  He then 
concluded that the Veteran's hearing loss was not incurred during 
military service.  In support of this opinion, he noted the lack 
of hearing loss documented in service, the conductive component 
of the right ear hearing loss, and the long history of 
occupational noise exposure.  There is no contradictory competent 
opinion of record.  

Therefore, no competent medical professional has attributed the 
onset of the Veteran's bilateral hearing loss to his service.  
The Veteran's claim that his hearing loss is a result of his 
military service is supported solely by his own statements.  
Laypersons are competent to speak to symptomatology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu.  In the absence 
of any competent evidence connecting the disability to the 
Veteran's time in service, the Board concludes that service 
connection for bilateral hearing loss is not warranted.  

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as there is no competent evidence in 
favor of the veteran's claims, the preponderance of the evidence 
is against the veteran's claims for service connection for a 
liver disorder and bilateral hearing loss.  Therefore, the 
benefit of the doubt doctrine is not applicable in the instant 
appeal, and his service connection claims must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for a liver disorder is denied. 

Service connection for bilateral hearing loss is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


